EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 6, after “plate and the”, please delete “dielectric” and insert --etch stop layer--;
In claim 9, line 6, after “plate and the”, please delete “dielectric” and insert --etch stop layer--; and 
In claim 15, line 6, after “plate and the”, please delete “dielectric” and insert --etch stop layer--.



Remarks
Claims 1, 9, and 15 have been amended, otherwise the limitation in line 6 (of each claim) doesn’t make sense.  With reference to Fig. 3 of the current drawings, it is clear a conductive plate 325 is above the etch stop layer 317, and a dielectric 322 is between the conductive plate 325 and the etch stop layer 317
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in each of independent claims 1, 9 and 15: a conductive plate above the etch stop layer; and a dielectric between the conductive plate and the etch stop layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892